                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

MICHAEL REITERMAN,

      Plaintiff,

v.                                            Case No. 8:19-cv-02282-02AAS

FARAH ALI ABID,

     Defendant.
__________________________________/

                                   AMENDED ORDER
      This matter came before the Court on the Defendant Farah Abid’s motion to

compel arbitration. Dkt. 28. The issue is well-briefed. See id.; Dkts. 32, 35, 40.

The Court held an evidentiary hearing on the matter at which the Plaintiff Michael

Reiterman’s affiant, his lawyer Krista Baughman, and Defendant Abid (now a law

student) testified. After this hearing, and based upon clear credibility findings

apparent there and discussed below, the Court denies the motion to compel

arbitration, as the parties mutually repudiated the settlement agreement that

arbitration was an integral part of.

                                       Discussion

      This matter arose due to an aggressive, anonymous, and quite pervasive

cyber-defamation campaign against Plaintiff Reiterman. The campaign was

remarkably extensive and forceful, in effect seeking to destroy Reiterman by
painting him in the most graphic terms as a racist and serial rapist. The matter first

arose out of a brief personal relationship between Reiterman and Abid. Over a

year after this relationship concluded, Abid reported Reiterman to local police and

prosecutive authorities for sexual assault. These two offices investigated, and

closed their file with no action. Thereafter, the cyber campaign began.

      The Court need not here outline all the chapters and verses of this cyber

campaign. Suffice it to say, it was directed to destroy Reiterman’s tenure at law

school, budding career, and life. It was multi-faceted, intricate and extensive, sly,

anonymous, and horrible. Reiterman’s counsel has filed persuasive evidence that

the cyber campaign is tied to Ms. Abid.

      Reiterman first filed suit in 2018 against Abid in this District to stop the

cyber campaign. Reiterman v. Abid, No. 8:18-cv-812-T-36AEP (M.D. Fla.). The

parties settled the case via a written settlement dated June, 2018, which agreement

is filed at Dkt. 1-1; Dkt. 6 (sealed). The settlement contained mutual non-

disparagement clauses. The settlement also had a paragraph entitled “Takedown of

Websites and Social Media” which made clear that Reiterman intended to use the

settlement to end the cyber defamation campaign, and the settlement obliged Abid

to review and assent to the same effort. Id. ¶ 3. The Settlement had a “covenant

not to sue” in which the parties represented that they had not filed any other, prior

lawsuits naming each other. Id. ¶ 9.


                                          2
       Most relevant, the settlement contained a provision that, with one exception

not relevant here, “[a]ny controversy or claim arising out of or relating to this

contract, or breach thereof, shall be settled by arbitration administered by the

American Arbitration Association with a three arbitrator panel in accordance with

the American Arbitration Association’s Commercial Arbitration Rules and

judgment on the award, including any injunctive relief, rendered by the arbitrator

may be entered in any court having jurisdiction thereof.” Id. ¶ 20.

       The credible evidence 1 is that Mr. Reiterman reasonably and objectively

believed about one month after signing the Middle District settlement agreement

Ms. Abid created an account on the Word Press web site registered as “the

neuromancersdreams.” 2 Dkt. 32-2 at 5–6. Using this account, she published items

from the local police report, including some alleged affidavits that had been

previously provided to Reiterman by Abid’s prior counsel. Reiterman had

previously (after the settlement agreement) achieved take-down of some of these

documents, but the credible record evidences that on August 17, 2018 Ms. Abid or

her agent republished them at michaelreitermanpolicereportassault.wordpress.com.




1
  Witness Baughman testified before the Court and provided this evidence directly, and by
adopting the facts set forth in her earlier factual filings. E.g. Dkt. 32-2. The Court found
Baughman to be fully credible and her oral testimony was consistent with documentary evidence
set forth in this record, none of which is traversed by documents filed by Defendant.
2
  The Court makes no findings at this time as to whether Ms. Abid or her agent created the
offensive postings.
                                              3
       A second internet posting appeared post-settlement, by an account created

after the settlement. A third internet posting, also after settlement, contained a

copy of a previously-undisclosed state court lawsuit (filed by Ms. Abid prior to

settlement). The posting stated it was a “lawsuit filed against Michael Reiterman

and [his former employer] Testmasters.” This state law suit was not mentioned in

the “covenant not to sue” portion of the settlement agreement, although the

complaint did not name Reiterman explicitly as a party. 3 This third posting also

listed Reiterman’s law school where he recently graduated, and listed his new law

firm employer. Dkt. 32-3. These postings show that that horrific internet stalking

and defamation continued after settlement.

       As a result of these three postings and other information generated post-

settlement, Reiterman’s new counsel wrote Abid’s lawyer on April 2, 2019,

demanding a cessation of the disparagement and ongoing postings, and informing

Ms. Abid of “her material breaches of the Parties’ June 2018 Settlement

Agreement, which relieves Mr. Reiterman of all further obligations thereunder and

requires disgorgement of all settlement payments made by Mr. Reiterman to Ms.

Abid to date.” Dkt. 32-2 at 1. The letter stated that Ms. Abid’s conduct exposed

her to liability, “but also renders the Settlement Agreement null and void due to her


3
 Ms. Abid’s lawyer filed a notice of dismissal of this undisclosed lawsuit immediately after the
Middle District settlement. Reiterman and his counsel were unaware of this lawsuit until it was
posted on the internet after the Middle District settlement.
                                                4
fraud in the inducement, and/or excuses Mr. Reiterman from any future

performance in light of her numerous material breaches.” Dkt. 32-2 at 8. The

letter suggests strenuous litigation will follow, and invites Ms. Abid “one final

chance to make things right” and agree to substantial terms and remunerative

sanctions. Id. at 10.

      When Ms. Abid’s attorney stated that she no longer represented Ms. Abid,

Reiterman’s counsel sent the letter to Ms. Abid directly. Ms. Abid’s April 10,

2019 response is attached here as an Appendix, and can also be found at Dkt. 32-4.

Ms. Abid made clear that she would not negotiate and “[s]ince Mr. Reiterman is

accusing me of having breached the settlement agreement and believes he no

longer has an obligation to abide by the clauses set therein, I will mirror that belief

and no longer honor the clauses set forth in the agreement either.” Appendix. Ms.

Abid noted that she would resurrect her plans to publish a book about “this

traumatic event” and planned to re-establish her “relationship with the numerous

literary parties that were interested in publishing my story on a national platform.”

Id. She also noted that she “was in contact with politicians (a few of whom are

now presidential contenders for the 2020 race) who were interested in my story

prior to signing the settlement agreement.” Id. She stated that she will “never

recant her statements accusing Mr. Reiterman[,]” and stated that all of her

witnesses are more than willing to contact and/or testify or provide what is written

                                           5
in their affidavits to the bar examiners of various states where Reiterman was

applying, to his law school, and to his former and present employers. Id.

       Reiterman then filed the instant lawsuit in September 2019. 4 Dkt. 1. Ms.

Abid moved to enforce the arbitration provision in the settlement and to stay or

dismiss this lawsuit. Dkt. 28. The Court held an evidentiary hearing to determine

whether the settlement containing the arbitration clause still exists, or was

repudiated by the Parties.

       As noted above, attorney Baughman, Reiterman’s counsel and the drafter of

the April 2 letter (Dkt. 32-2), testified. Baughman was credible. Baughman

explained in her testimony, and in the documents filed with the Court, the

pervasive and pernicious nature of this cyber defamation campaign; which appears

by all credible evidence to be conducted or engineered by Ms. Abid.

       Ms. Abid also testified and said that her email of April 10, 2019 responding

to Baughman (Appendix; also Dkt. 32-4) did not repudiate the settlement and its

arbitration clause. Ms. Abid also testified that she had nothing to do, directly or

indirectly, with the cyber defamation campaign and she did not know who might

have done such a thing. She stated that when she sent the April 10 email, which

appears to repudiate the settlement, she was “extremely anxious and scared” and



4
  Ms. Abid successfully got a prior suit dismissed from California state court on personal
jurisdiction grounds.
                                                6
did not intend to rescind the settlement. 5 She viewed Baughman’s letter as an

effort to continue settlement discussions. She stated she can’t comment on what

she meant. She denied breaching the settlement by posting defamation online after

settling the first Middle District case. She denied any secret acts such as by proxy

server or anonymous web hosting. She gave testimony on both direct and cross,

and the Court asked her questions. At one point she alluded to a difficulty due to

English being her second language; this very bright woman speaks and understands

English impeccably.

       Ms. Abid’s testimony at the hearing regarding the April 10 email was not

credible. Having viewed the examination and participated in it, the Court makes

adverse credibility findings here. The truth is the opposite of what Ms. Abid told

the Court under oath. She did intend to void the settlement, just like she said in the




5
  A party’s “subjective belief that a contract is invalid, without any outward manifestation, is
insufficient to constitute a repudiation[.]” Sun Life Assurance Co. of Canada v. Imperial
Premium Fin., 904 F.3d 1197, 1224 (11th Cir. 2018). See Mori v. Matsushita Elec. Corp. of Am.,
380 So. 2d 461, 463 (Fla. 3d DCA 1980) (“Such a repudiation may be evidenced by words or
voluntary acts but the refusal must be distinct, unequivocal, and absolute.”). The test under
Florida contract law is what she said, in objective terms. Her subjective view of what she meant
or felt is not relevant. Martin Energy Services v. M/V Bravante IX, 233 F. Supp. 3d 1269, 1274–
75 (“The test is of course objective, not subjective; what is required is an agreement on a set of
external signals, not the same subjective understanding of those signals.”); Leopold v. Kimball
Hill Hones Fla, 842 So. 2d 133, 136 (Fla. 2d DCA 2003) (“[C]ourts look not to ‘the agreement
of two minds in one intention, but on the agreement of two sets of external signs—not on the
parties having meant the same thing but on their having said the same thing.’”) (quoting
Blackhawk Heating & Plumbing v. Data Lease Fin., 302 So. 2d 404, 407 (Fla. 1974)); see also
Pena v. Fox, 198 So. 3d 61, 63 (Fla. 2d DCA 2015) (“Settlement agreements are governed by
contract law.”).
                                                7
April 10 email, no more no less. Her false statements now are a stratagem to delay

Reiterman’s pursuit.

      In defense of the arbitration clause, Ms. Abid’s counsel first argues that the

Parties did not intend to rescind the settlement by their acts and words. But having

taken testimony from the two persons involved, and having adjudged first their

written words and then their in-court testimony, the Court finds to the contrary.

“[R]escission may be effected by mutual agreement of the parties[.]” Bland v.

Freightliner LLC, 206 F. Supp. 2d 1202, 1206 (M.D. Fla. 2002). Facts and

evidence shows the Parties rescinded the settlement agreement no later than April

10, 2019.

      Ms. Abid’s counsel also argues that Baughman’s April 3, 2019 letter and

Ms. Abid’s email response constitute inadmissible “settlement communications”

under Fed. R. Evid. 408. This might be true if the Baughman letter were sought to

be admissible in a trial before a jury; or if the Court employed the communications

in adjudicating civil liability of either party. But here the Court is adjudicating

whether the acts and the words of the parties repudiated a settlement. In so

deciding, the Court may of course consider those acts and those words. Indeed,

there is no other way to decide whether the parties repudiated the settlement, than

by assessing what they said and did in that regard. Rule 408 does not bar




                                           8
consideration of these communications for this purpose. See, Fed. R. Evid. 408,

advisory committee notes to 1972 proposed rules.

      Accordingly, the Defendant’s Motion to Compel Arbitration is denied. Dkt.

28. Defendant shall file her responsive pleading no later than ten days from

today’s date. The parties may commence mutual discovery.

      DONE AND ORDERED at Tampa, Florida, on March 13, 2020.

                                      /s/ William F. Jung
                                      WILLIAM F. JUNG
                                      UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record




                                         9
